Citation Nr: 0913504	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  97-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty for training (ADUTRA) from July 
28, 1978 to November 3, 1978.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In November 1996, the Veteran testified during a personal 
hearing at the RO and, in March 1999, he testified during a 
hearing before a Veterans Law Judge who subsequently resigned 
from the Board.  However, in a July 2007 signed statement, 
the Veteran indicated that he did not want an additional 
hearing before another Veterans Law Judge.  Transcripts of 
both hearings are of record.

The procedural history of this case reflects that, in a 
January 2003 decision, the Board denied the Veteran's claim. 

The Veteran appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2003 Order, the Court granted a joint motion 
that vacated the Board's decision and remanded it.

In November 2004 the Board remanded the Veteran's case to the 
RO for additional development.  In a June 2005 decision, the 
Board denied the Veteran's claims for service connection for 
residuals of a head injury, headaches, residuals of a nose 
fracture, and seizure and neuropsychiatric disorders.

The Veteran appealed the Board's June 2005 decision to the 
Court.  In April 2007, the Court granted a joint motion for 
partial remand, and remanded the claim for service connection 
for a neuropsychiatric disorder for compliance with the joint 
motion.

In October 2008, the Board requested an independent medical 
expert (IME) opinion, pursuant to 38 U.S.C.A. § 7109, in 
response to the appellant's claim of entitlement to service 
connection for a neuropsychiatric disorder.  See 38 U.S.C.A. 
§ 7109(a) (West 2002) and 38 C.F.R. § 20.901(d) (2008).  See 
generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  In 
January 2009, an independent medical opinion was rendered 
and, in February 2009, the Veteran was given an opportunity 
to present additional argument; in March 2009, his attorney 
submitted further written argument on the Veteran's behalf.

In March 2009, the Board received additional evidence 
submitted by the Veteran in support of his claim that is 
duplicative of that previously considered by the Board and 
the Court.  Therefore, a remand for RO consideration of this 
evidence, in the first instance, is not warranted.  See 38 
C.F.R. § 20.1304 (2008).


FINDING OF FACT

The preponderance of the objective and competent medical 
evidence of record demonstrates that a neuropsychiatric 
disorder was present at the time of the Veteran's entrance 
into ADUTRA and, thus, clearly and unmistakably, establishes 
that his neuropsychiatric disorder existed prior to his 
examination, acceptance, and enrollment into ADUTRA and 
unequivocally establishes that it was not permanently made 
worse by service.


CONCLUSION OF LAW

A neuropsychiatric disorder clearly and unmistakably 
preexisted the appellant's entrance into ADUTRA, and clearly 
and unmistakably was not aggravated during his period of 
ADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.304, 3.306, (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Although the 
Veteran was not provided with notice consistent with the 
Court's holding in Dingess, as his claim for service 
connection for a neuropsychiatric disorder is being denied, 
as set forth below, there can be no possibility of prejudice 
to him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in April 2002 and January 2005, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Clearly, substantial compliance with the VCAA has been 
achieved in the present case. There can be no question as to 
the Veteran's awareness of the provisions of the legislation, 
since a joint motion for Remand was filed with the Court 
after the bill became law, and the basis for the November 
2003 remand was compliance with the duty to assist and notice 
provisions of the new law.  In addition, the Court provided 
him a copy of the April 2007 Order remanding his case.  The 
Board afforded the veteran ample time in which to proffer 
evidence and/or argument after the case was returned from the 
Court.  In a July 2007 letter to the Veteran's attorney, the 
Board solicited any additional argument or evidence that they 
wished to submit.  In December 2007, the Veteran's attorney 
submitted additional written argument on the Veteran's 
behalf.  Further, in February 2009, the Board provided the 
Veteran's attorney with a copy of the January 2009 IME and 
solicited any additional argument or evidence that the 
Veteran wished to submit.  In a March 2009 written statement, 
the Veteran's attorney responded to the Board's letter, as 
set forth in detail below.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The Veteran's service treatment records show that there was 
no psychiatric abnormality noted on his June 22, 1978 report 
of the examination conducted prior to his enlistment and he 
was found qualified for enlistment into the United States 
Army Reserve. 

On August 4, 1978, the Veteran was seen at the dispensary.  
He complained of having a curse on him and that everyone was 
out to hurt him.  The clinical impression was situational 
adjustment reaction.  

An August 5, 1979 record indicates that the Veteran was 
admitted to the psychiatric ward for observation for unusual 
behavior.

According to an August 6, 1978 clinical record, the Veteran 
was brought to the hospital by his drill sergeant due to a 
distant demeanor and fluctuating powers of comprehension.  He 
gave a past medical history of becoming depressed and feeling 
slowed down and unhappy at age 16.  His illness caused him to 
drop out of high school.  It was noted that he felt slowed 
down for four weeks and different from his normal self for 
two weeks.  He complained of hypersomnia, with decreased 
interest, appetite, and energy.  He began hearing voices 
while at the reception station.  The clinical impression was 
psychotic depression, 2nd episode.

According to an August 8, 1979 clinical record prepared by a 
social worker, the Veteran was admitted to the 
neuropsychiatric ward on August 5, 1978 after being brought 
there by his drill sergeant.  He had some difficulty paying 
attention and concentrating and was preoccupied with thoughts 
of his mother.  He felt fearful and nervous, and was distant 
and socially withdrawn.  He denied a past medical history of 
psychiatric treatment and said he was shy.  He dropped out of 
high school in 12th grade because of difficulty with history 
and a dislike for school.  He used acid once and marijuana 
once a day during adolescence.  According to an addendum, the 
Veteran's mother was contacted by telephone and described him 
as stubborn and resistant to authority during childhood.  She 
said he was a "slow learner" in school, had many friends, 
and was considered popular.  She also described him as 
nervous and "high strung".  It was noted that he was 
hospitalized once for drug intoxication and described his 
behavior during this episode as bizarre and uncontrollable.  

Another August 8, 1978 record entered by a social worker 
indicates that the Veteran's mother said that he had no 
previous medical treatment and was always "nervous".  She 
also said he was "stubborn and was [a] discipline problem".

An August 11, 1978 hospital record reveals that that, on 
arrival for basic training, the Veteran's drill sergeant took 
him to the psychiatric unit of the hospital.  The chief 
complaints were distant behavior and fluctuating ability to 
comprehend orders.  It was further noted that, at the 
reception station, the appellant developed hypersomnia, 
decreased interest, poor appetite, and decreased energy, and 
he began to hear voices.

Further, the medical history given at that time indicates 
that at the age of 16, the appellant became depressed, 
lethargic and unhappy.  He also apparently heard voices.  He 
denied suicidal ideation and indicated that the psychiatric 
disability remitted in a year, but the psychiatric disability 
required him to quit high school. The appellant gave a 
history of premorbid personality, that the examiner 
considered was one of poor adjustment.  However, when talking 
to the Veteran's mother, she indicated that he was stubborn 
and had trouble with authority, but socialized normally.  The 
appellant also indicated that he had not seen a psychiatrist 
or medical health professional or been hospitalized for 
emotional problems.  

On August 16, 1978, the Veteran underwent a medical board 
evaluation (MEB) while hospitalized.  The diagnosis was 
primary affective disorder, depressed type with psychosis; 
secondary episode of marked severity manifested by low mood, 
profound psychomotor retardation, poor appetite, poor 
concentration, hypersomnia, general disinterest, and auditory 
hallucinations.  His precipitating stress was described as an 
illness which was made worse by the patient's entry into 
basic combat training (BCT) but BCT did not precipitate this 
illness.  Also noted was that he had a premorbid personality: 
Normal. Predisposition: Prior episode of depression.  
Disability for duty: Complete.  Degree of impairment of 
social and industrial adaptability: Complete.  Prospect for 
return to function: Quite good for total return to function.  
It was determined that the Veteran was medically unfit for 
service and that the disorder occurred in the line of duty.

The clinical records of the Veteran's subsequent 
hospitalization contain extensive doctor's orders and nurse's 
notes.  These documents show that the appellant was placed in 
constraints on several occasions, to include after an 
altercation with a fellow patient.  

On September 27, 1978, a physical evaluation board (PEB) was 
convened.  The report includes a diagnosis of psychotic 
depressive reaction that existed prior to service and was not 
aggravated by military service.  The PEB determined that the 
appellant was unfit for military service due to a mental 
disorder that subjectively manifested at the reception 
station in July 1978.  The report notes that the Veteran's 
mental disorder was subjectively manifested at the reception 
station, July 28, 1978, and resulted in a sick call visit on 
the day of arrival for BCT, on August 4, 1978. Further, 
objective manifestations occurred on August 5, 1978, when the 
Veteran was referred to the mental health clinic.  The 
clinical notes and MEB indicate that the appellant had a 
history of predisposition since adolescence and the psychotic 
symptoms developed at age 16.  It was also noted that the PEB 
considered the appellant's prognosis more optimistic than the 
medical board and it was considered of a "lesser severity" 
than complete.  The PEB found that the Veteran's disability 
existed prior to service.

The appellant was discharged from the hospital in November 
1978 with a diagnosis of primary affective disorder, 
depressed with psychosis, severe, chronic, external 
precipitating stress: basic training.  Also diagnosed was 
premorbid personality, schizoid, severe, with partial 
improvement or recovery that existed prior to service.

Post service, in November 1978, the appellant was seen at a 
private medical facility emergency room for shaking and a 
possible nervous disorder.  It was reported that he took 
psychiatric medication in the military and was discharged 
after three weeks.  He was referred to VA for further 
treatment.  He was seen at a VA outpatient clinic that same 
day in November 1978, complained of shaking, and was referred 
to the VA mental health clinic.  After evaluation at the 
mental health clinic, it was noted that the Veteran's shaking 
appeared to be a result of acute anxiety, but also could be a 
side effect of medication.  He was scheduled for follow-up 
treatment.

In February 1984, the Veteran was seen at a private facility 
for spitting up blood.  A chest X-ray was negative.

Private medical records relate that the appellant was seen in 
October and November 1990 for a toothache. 

Private medical records, dated in June 1991, show that the 
appellant complained of personal problems.  It noted that he 
was not on medication at that time.  He was treated 
intermittently between 1991 to 1999 for various complaints 
including shaking, nervousness, chest pain, insomnia, 
fatigue, headaches, abdominal pain, anxiety and depression.  
The diagnoses included anxiety and depression.  His 
medications included Valium and Prozac.  

A May 1992 determination from the Social Security 
Administration (SSA) reflects that the appellant was awarded 
SSA disability benefits, effective from November 1991, due to 
primary diagnoses of back pain and a paranoid disorder.  The 
SSA medical records include private treatment for various 
disabilities between 1990 and 1992.  In April 1992, a 
disability determination examination was conducted and the 
Veteran underwent psychological examination and testing.  The 
examiner determined that there was no clear Axis I diagnosis 
but there was an Axis II diagnosis of severe personality 
disorder with paranoid features.

A 1994 private medical record indicates that the Veteran was 
diagnosed with anxiety and depression for which Prozac was 
prescribed and psychotherapy recommended.

During his November 1996 personal hearing at the RO, the 
appellant indicated that on his second day of boot camp, he 
fell off monkey bars and fractured his nose.  He was taken to 
the emergency room and then sent to the psychiatric ward of 
the hospital.  He also denied receiving psychiatric treatment 
prior to entering service.

During his March 1999 Board hearing, the appellant described 
that he had a seizure during his in-service psychiatric 
hospitalization and that he had headaches since then.  He 
indicated that he was currently seeing a private physician, 
Dr. H.  The appellant's representative indicated that he 
would attempt to obtain those records.

In December 2000, the Veteran underwent VA psychological 
testing conducted by a neuropsychologist and clinical 
psychologists.  The VA examiners reviewed his claims files 
and service medical records.  The neuropsychologist pointed 
out that the August 1978 MEB was unclear as to a pre-existing 
disorder.  The MEB determined that the psychiatric disability 
was incurred in service and did not exist prior to service.  
Moreover, the MEB indicated that there was a prior episode of 
depression but failed to state when this occurred.  She also 
noted that the MEB report indicated that the precipitating 
stress was the appellant's entry into basic training, while 
the September 1978 PEB determined that the appellant had a 
psychotic depressive reaction that existed prior to service 
and was not aggravated by service.  In commenting on the 
results of the Minnesota Multiphasic Personality Inventory 
(MMPI), it was noted that the Veteran's diagnostic results 
showed signs of characterological dysfunction similar to that 
described by the appellant during his adolescence.  The 
appellant reported a history of legal difficulties that 
included arrests for speeding, theft, robbery, and disorderly 
conduct during high school.

Further, the diagnoses at Axis I were cognitive disorder, not 
otherwise specified (NOS) and, at Axis II, was borderline 
intelligence.  Risk factors in this case were head injury, 
hypertension, and mood disturbance.  However, the most likely 
risk factor was the [appellant's] head injury with possible 
post-concussive syndrome.  Depressed mood and borderline 
personality characteristics may also be associated with his 
head injury, particularly if they did, in fact, fail to exist 
prior to service.

The examiners rendered an opinion that it was likely as not 
that [the appellant's] mild head injury with possible post-
concussive syndrome contributed to the exacerbation of 
cognitive deficits and perhaps even negative personality 
attributes that existed prior to military service.

Also in December 2000, the Veteran underwent a VA psychiatric 
examination.  This VA examiner noted that the appellant's 
neuropsychological testing was consistent with borderline 
intellectual functioning.  In responding to the question of 
whether it was likely or not that the appellant had a 
preservice psychiatric disorder that was aggravated during 
service, the VA examiner said that:

[t]he patient currently tests for 
borderline intellectual functioning and 
this likely occurred prior to his fall in 
the Reserve training boot camp.  However, 
it is likely as not that a mild post-
concussive syndrome occurring as a result 
of this fall may have exacerbated his 
premorbid low to borderline intellectual 
functioning and therefore contributed to 
his later poor social and occupational 
functioning.  In my opinion at this time 
the patient does not present with any 
current psychiatric symptoms suggestive 
of Axis I diagnosis though again it 
should be noted that he is on 
psychotropic medication which may be 
partially treating target symptoms of 
depression or anxiety.  As he presents 
today the patient has no Axis I diagnosis 
and his current presentation is more 
consistent with borderline intellectual 
functioning.

In February 2005, the appellant underwent a VA psychological 
examination.  According to the lengthy examination report, 
the VA examiner reviewed the appellant's medical records and 
history.  The VA examiner noted, in particular, that there 
was no indication in service of the appellant incurring a 
fall resulting in a head injury with subsequent seizures.  
Particularly noted was the appellant's mother's report, when 
he was hospitalized in service, that the appellant suffered 
depression and auditory hallucinations at age 16, the 
appellant's hospitalization for psychotic depression in 
service, and a 1992 psychiatric examination that indicated 
that there was no clear Axis I diagnosis but, for an Axis II 
diagnosis, the examiner suggested a severe personality 
disorder with paranoid features.  The VA examiner also noted 
the appellant's psychosocial history was well-documented in 
his December 2000 VA examination.

The VA examiner noted that the appellant was a rather poor 
historian and extremely difficult to interview.  The Veteran 
seemed confused and rather vague relative to the timeline of 
events in his history.  The VA examiner indicated that the 
appellant did not appear to be acting out of paranoia or a 
deliberate attempt to mislead the examiner but, rather, that 
his documented limited intellectual abilities may have 
interfered with his ability to accurately report his history.  
The appellant related his family history and characterized 
his childhood as "normal".  He reported that he did not 
graduate high school because he "flunked history" in the 12th 
grade.  He reported that he received a diploma from a trade 
school.

He denied conduct problems as a youth, although there was 
some documentation of a fairly limited juvenile legal 
history.  When this was pointed out to the appellant, he 
adamantly denied this and pointed out he had a steady 
girlfriend in high school. He held several jobs after 
attending high school.  He denied substance abuse as a youth 
and any family psychiatric history.  Similarly, he denied any 
premilitary psychiatric problems or treatment; however, the 
examiner noted that the record did contain a reference to an 
apparent depressive episode with psychotic features at age 
16.

The Veteran's psychiatric history revealed that he, by his 
report and according to the chart, had extremely limited 
contact with the mental health treatment system throughout 
his life.  He said that his first psychiatric treatment 
occurred in 1978 while in the military.  His version of 
events was that he sustained a head injury and was 
hospitalized because of this and, that during that 
hospitalization, he was seen by a psychiatrist regarding the 
stress and anxiety and depression he felt relative to his 
head injury.  The chart indicated that there was no evidence 
of a head injury sustained on active duty but, rather, that 
the appellant was psychiatrically hospitalized shortly after 
his entry into the Reserves.  The Veteran stated that 
following his discharge from the service, to the present 
time, his private doctor provided him with both 
antidepressants and tranquilizers.  He never, by his report, 
received counseling or psychotherapy and denied any 
psychiatric hospitalizations other than the one in 1978 that 
is described above.  His current medication was Prozac 
provided him by his private physician.

Furthermore, the appellant was currently unemployed.  He 
stated that he last worked approximately four or five years 
ago for a period of nine months.  He characterized this as a 
"work trial period" related to his receipt of SSA disability 
benefits.  The Veteran stated that he attempted to return to 
work to see if he could come off Social Security disability 
and worked at a few things including as a driver for a car 
rental company and a job in carpentry.  He was fired from 
both jobs for a "lack of concentration" that he attributed to 
medication.  He listed the numerous jobs he held since 
service, and noted that the longest he was able to stay in a 
job was a year and a half.  The Veteran reported that he was 
fired from nearly every job he held because of being "too 
slow" or "having a lack of concentration".  He denied 
interpersonal difficulties at work.

Additionally, when asked in an open-ended way to describe his 
complaints, the appellant stated that, in 1978, while on 
active duty and during basic training, he fell from some 
"monkey bars" approximately 10 feet in the air and landed on 
his back and head on a hard clay ground surface.  He stated 
that he was unconscious for about 45 minutes and suffered a 
fractured nose.  Of note, there was documentation in the 
folder of a review of some X-ray films that indicated 
evidence of an old fracture of this nature, however, once 
again there was no documentation of a head injury or 
fractured nose sustained while in the military.  The 
appellant stated that he was hospitalized for three months 
following this alleged head injury.  He stated that ever 
since this, he had headaches, insomnia, and an inability to 
hold a job due to his anxiety and depression.  However, in 
contrast to this, he also reported that he was not 
experiencing anxiety or depression currently.  In fact, at 
one point in the interview the Veteran stated that he 
currently had no emotional complaints or difficulties.  He 
did say that he suffered from a lack of concentration and 
some confusion but reported that his memory was okay.

The appellant reported periods of low energy, hypersomnia, 
sad mood, lack of interest, and worthlessness without 
suicidal ideation, and stated that the last time he felt this 
way was five years ago.  However, he did not acknowledge his 
documented history of depression beginning at age 16.  The 
appellant also reported that he was able to perform all of 
his activities of daily living at the independence level 
including managing his own funds, preparing meals, managing 
his medications, doing his laundry, driving, using the 
telephone, using the computer, and attending to his own 
personal hygiene.  The appellant appeared for the interview 
in soiled blue jeans and his hands appeared to be quite dirty 
with a substance that looked like car oil or some kind of 
grime.  The appellant denied alcohol or illicit drug use both 
past and present.  He smoked a half pack of cigarettes a day.

Upon clinical examination, the VA examiner indicated that, 
based on his assessment of the appellant as well as his 
review of the record, it appeared that the appellant had a 
history of recurrent depressive episodes at times with 
psychotic features.  In the VA examiner opinion, it was less 
likely than not that the appellant's recurrent depression was 
caused by or a result of his tenure in the Army reserves.  
The examiner's conclusion was based primarily on the fact 
that there was documented evidence of a history of depression 
with psychotic features prior to the appellant's entry into 
the military.  The VA examiner further opined that it was 
less likely than not that the appellant's preexisting 
condition was permanently aggravated beyond its normal 
progression as a result of his active duty.  In coming to 
this conclusion, the examiner indicated that he considered 
that the appellant was in service only approximately two 
weeks before he was hospitalized.  According to the VA 
examiner, there was no evidence in the claims folder that 
anything out of the ordinary beyond the Veteran's experience 
being inducted into the Army and undergoing the beginning of 
his basic training occurred during the two-week period that 
would permanently aggravate his condition beyond its normal 
progression.

In addition, the VA examiner indicated that he considered the 
fact that, currently, the appellant's recurrent depression 
appeared to be in remission perhaps as a result of his 
medications.  The examiner said that, certainly, the stress 
of being in the service and away from home may at the time 
have caused a temporary exacerbation of his condition; 
however, the VA examiner opined that there was less than a 
50/50 probability that this situational stress would 
permanently aggravate the appellant's recurrent depression.

The VA examiner stated that the appellant had a diagnosis of 
major depressive disorder, recurrent, severe, with psychotic 
features, currently in remission, and borderline intellectual 
functioning.  The examiner concluded that much of the 
appellant's history of poor psychosocial and vocational 
functioning could be accounted for by his borderline 
intellectual functioning.

In October 2008, the Board requested an IME opinion from a 
specialist in psychiatry.  The Board requested that the 
psychiatric medical expert review the Veteran's medical 
records and provide an opinion with respect to the following 
four questions:

1.  Does the Veteran have an acquired 
psychiatric disorder?

2.  Did the Veteran have a psychiatric 
disorder prior to service and, if so, 
what was the diagnosis of the disorder?

3.  If it was determined that the Veteran 
had a psychiatric disorder that existed 
prior to service, the medical expert was 
requested to render an opinion as to 
whether the disability increased in 
service and whether such increase in 
severity represented the natural progress 
of the condition, or was it beyond the 
natural progress of the condition, 
representing a permanent worsening of 
that psychiatric disorder?

4.  If it was determined that the 
appellant did not have a pre-existing 
psychiatric disability, was it at least 
as likely as not that any current 
disability had its onset during his 
period of active duty for training or was 
it medically related to an in-service 
injury or disease?

In January 2009, the Board received a written response to its 
questions from M.E.T., M.D., the Elliot D. Luby, M.D., 
Endowed Professor and Chair, Department of Psychiatry and 
Behavioral Neurosciences, at the School of Medicine at Wayne 
State University in Detroit, Michigan.  Dr. M.E.T. said that 
he reviewed the information provided by the Board, and 
provided the following responses to the Board's questions:

1)	The appellant suffers from a major 
depressive disorder, recurrent with 
psychotic features.  It may be in 
complete remission or partial 
remission at the current time.  The 
most current VA psychiatric evaluation 
in 2005 indicated that the mood 
disorder was in remission.

2)	The appellant had symptoms consistent 
with the diagnosis specified above at 
age 16 leading to dropping out of 
school.  The appellant says he never 
received treatment but this does not 
preclude a clinical diagnosis since 
most patients do not seek treatment 
for psychiatric symtoms and it appears 
that the [Veteran's] mother attributed 
[his] symtoms to drug use.

The appellant had symtoms of the 
psychotic depression in the month 
prior to basic training.  A noted 
dated 8/4/1978 (when first seen in the 
mental health clinic on the second day 
of deployment) the chief complaint was 
"There is a curse on him and that 
everyone is out to hurt him".  A 
noted dated 8/5/1978 states that 
"During the last month in MA began to 
hear voices that tell him to do 
strange things in BCT".  Part of the 
hospital admission note dated 8/9/1978 
indicates that 4 weeks prior to 
admission he [the appellant] was 
slowed down and for the 2 weeks prior 
he was "not normal self".

The diagnosis in service, using the 
current diagnostic classification is 
major depressive disorder, recurrent, 
with psychotic features.

3)	The [Veteran's] pre-existing disorder 
did lead to a three-month 
hospitalization while in the military, 
but it is not clear if his symtoms 
were any different than when he was a 
teenager.  There is no documentation 
of any subsequent psychiatric 
hospitalization although he appears to 
have been treated by a primary care 
physician for depression and anxiety.  
The time in service did not lead to a 
"permanent worsening" since his 
symtoms were in remission at his last 
psychiatric evaluation.
    
The appellant had difficulty 
maintaining employment prior to 
service and his failure to maintain 
employment subsequently cannot, in 
[Dr. M.E.T.'s] opinion, be attributed 
to the time in service.

4)	Dr. M.E.T. said that this question was 
"[n]not applicable".

In a March 2009 written response to the IME, the Veteran's 
attorney argued that Dr. M.E.T.'s opinion was "pure 
speculation" and was "not consistent" with the evidence of 
record.  According to the attorney, the Veteran never 
received psychiatric treatment as a child and the attorney 
referenced an August 8, 1978 social worker progress note to 
the effect that the Veteran had a "normal" childhood and 
quit school because he "flunked history" and disliked 
school.  The attorney also noted another telephone 
conversation between a different social worker and the 
Veteran's mother, to the effect that the Veteran was 
stubborn, resistant to authority, and a slow learner, but had 
many friends, and was considered popular at school.  The 
attorney indicated that the Veteran admitted using "acid" 
once and marijuana as teenager, and said that "any of the 
above-mentioned 'symptoms' can be attributed to typical 
adolescent obstinance and risk-taking behaviors".  

Additionally, the Veteran's attorney contended that the 
Veteran was raised as a "highly moral Roman-Catholic" who 
admitted to "hearing voices" during his childhood that told 
him "to tell the truth".  According to the Veteran's 
attorney, "[t]his hardly constitutes psychotic depression."  
The attorney maintained that there was no competent medical 
diagnosis (of a psychiatric disorder) prior to the MEB on 
August 16, 1978.

III.	Legal Analysis

The appellant asserts that, although there is a reported 
history of psychiatric problems prior to entry into service, 
he had not received treatment for a psychiatric disorder.  He 
maintains that he began to have severe psychiatric problems 
as a result of his military training, and that this 
represents in-service incurrence or, in the alternative, in-
service aggravation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ADUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INADUTRA).  38 U.S.C.A. §§ 101(24), 1131.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(22), (23); 38 
C.F.R. § 3.6(a), (c), (d).

Accordingly, presumptions relating to certain diseases and 
disabilities (38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008)), such as the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2008)) and 
the presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306), apply only to periods of active military service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law as interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d. 
1089 (Fed. Cir. 2004).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, however, the Court of 
Appeals for the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must now 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. at 1096.

The appellant's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

When examined for entrance into service in June 1978, a 
psychiatric abnormality was not noted and the Veteran was 
found qualified for enlistment into the United States Army 
Reserves.  

The record shows that the appellant was treated for 
psychiatric complaints shortly after his entry into service.  
The MEB that was prepared after five days of the Veteran's 
hospitalization includes a diagnosis of an affective 
disorder, depressive type, with psychosis, incurred in the 
line of duty.  However, the PEB, prepared after the Veteran's 
ten week hospitalization determined that the pre-service 
psychiatric disorder was not aggravated by service.  This is 
entirely consistent with Dr. M.E.T.'s January 2009 
conclusion. 

Dr. M.E.T., the IME psychiatric expert, reviewed the record 
and opined that the appellant had symptoms consistent with a 
major depressive disorder, recurrent with psychotic features, 
at age 16 leading to his dropping out of school.  The 
appellant says he never received treatment, as noted by his 
attorney in the March 2009 written statement.  However, 
according to Dr. M.E.T., the absence of such treatment does 
not preclude a clinical diagnosis since most patients do not 
seek treatment for psychiatric symtoms and it appears that 
the [Veteran's] mother attributed [his] symtoms to drug use.

Dr. M.E.T. explained that the appellant had symtoms of the 
psychotic depression in the month prior to basic training.  
According to this psychiatric medical specialist, a noted 
dated August 4, 1978 (when the Veteran was first seen in the 
mental health clinic on the second day of deployment), shows 
that his chief complaint was "There is a curse on him and 
that everyone is out to hurt him".  Dr. M.E.T. said that a 
note dated August 5, 1978 stated that "During the last month 
in MA [the Veteran] began to hear voices that tell him to do 
strange things in BCT".  Further, Dr. M.E.T. said that part 
of the hospital admission note dated August 9, 1978 indicates 
that four weeks prior to admission [the appellant] was slowed 
down and for the two weeks prior he was "not normal self".  
Dr. M.E.T. said that the diagnosis in service, using the 
current diagnostic classification was major depressive 
disorder, recurrent, with psychotic features.

Based on the foregoing, the Board concludes that the 
preponderance of the objective and competent medical evidence 
of record demonstrates that the Veteran's neuropsychiatric 
disorder clearly existed prior to service.  Crowe v. Brown, 7 
Vet. App. 238 (1994); VAOPGCPREC 3-2003.  The objective 
evidence of record is clear and unmistakable that the 
Veteran's neuropsychiatric existed prior to service and clear 
and unmistakable that it was not permanently worsened or 
aggravated by service.  Accordingly, the presumption of 
soundness at induction is rebutted.  Further discussion of 
the aggravation matter follows.

As noted above, regulations next provide that when a 
condition is properly found to have been preexisting, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, such 
condition will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.

Here, the Veteran and his attorneys' written statements are 
to the effect that he initially experienced neuropsychiatric 
symtoms shortly after entering service and received some 
medical treatment.

However, probative medical evidence demonstrates that the 
appellant's disorder did not increase in severity and this is 
supported by the lack of objective evidence of post service 
treatment.  While Dr. M.E.T. noted that the Veteran's pre-
existing psychiatric disorder led to a three-month 
hospitalization in service, it was unclear if the Veteran's 
symtoms were any different than when he was a teenager.  
Nevertheless, Dr. M.E.T. specifically commented that the 
record was devoid of any subsequent post-service psychiatric 
hospitalizations, although a primary care physician appears 
to have provided treatment for depression and anxiety by 
prescribing antidepressant medications for the Veteran.  

Additionally, the Board notes the finding of the February 
2005 VA examiner who indicated that, although the appellant's 
preexisting disability may have been temporarily exacerbated 
by service, he found it less likely than not that this 
situational stress would permanently aggravate the Veteran's 
situational depression.

Most significantly, Dr. M.E.T. concluded that the Veteran's 
time in service did not lead to a "permanent worsening" 
since his symtoms were in remission at his last (February 
2005) psychiatric evaluation.  In this psychiatric expert's 
opinion, the Veteran had difficulty maintaining employment 
prior to service and his failure to maintain employment 
subsequently cannot be attributed to time in service.

In light of the foregoing, the Board finds that service 
connection is not warranted for a neuropsychiatric disorder.  
In reaching this determination, the Board notes that the 
Veteran's service and post-service medical records, as well 
as his written statements, clearly indicate, and the  2009 
IME clearly found, that the Veteran's neuropsychiatric 
disorder preceded his enlistment in the military.  The 
medical evidence is therefore clear that that Veteran's 
neuropsychiatric existed prior to his military service and 
was not aggravated therein.  38 U.S.C.A. § 1111.

The Board also notes that the 2009 opinion from Dr. M.E.T., 
the psychiatric medical specialist, who extensively reviewed 
the claims file, also found, without equivocation, that the 
veteran's neuropsychiatric disorder was not aggravated by 
service.  The February 2005 VA examiner reviewed all of the 
veteran's pre and post service medical records, conducted a 
clinical examination, and similarly concluded that the 
Veteran's neuropsychiatric disorder existed prior to service 
and was not permanently aggravated by military service.  In 
fact the 2005 VA examiner specifically stated that the 
veteran's neuropsychiatric disorder may have been aggravated 
temporarily, but not permanently, by military service.

As well, neither the 1992 private evaluation, nor the 
December 2000 VA examination, rendered a diagnosed 
psychiatric disorder.  

The Board notes that the Veteran and attorneys, as lay 
persons without medical training, do not meet the burden of 
presenting competent evidence as to medical cause and effect, 
or a diagnosis, merely by presenting their own statements.  
While the Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., difficulty hearing or seeing, 
neither he nor any lay affiant is capable of making medical 
conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  There is no evidence showing, and the Veteran does 
not assert, that he or any of his lay witnesses has medical 
training to provide competent medical evidence as to the 
etiology of the claimed neuropsychiatric disorder.

Thus, with all due respect to the Veteran's attorney, the 
arguments raised in his March 2009 written statement to the 
effect to the effect that there is "no competent medical 
diagnosis" of a psychiatric disorder, prior to the Veteran's 
entering service, although doubtless sincerely rendered, are 
for that reason not accorded great weight by the Board.  

In this case, the Board finds that the medical evidence is 
clear and that the presumption of soundness has been 
rebutted.  The Veteran's neuropsychiatric disorder was found 
to preexist service and not be aggravated by service.  As 
noted above, the Court has stated that "the standard of proof 
for rebutting the presumption of soundness is not merely 
evidence that is cogent and compelling, i.e., a sufficient 
showing, but evidence that is clear and unmistakable, i.e., 
undebatable . . . [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service." Cotant v. Principi, 17 Vet. App. at 132 (quoting 
from Vanerson v. West, 12 Vet. App. 254, 261 (1999)).

A May 1992 record indicates that the SSA found the veteran 
suffering from back pain and a paranoid disorder and held him 
to be disabled since November 1991.  While the Board 
recognizes the disabling nature of the veteran's psychiatric 
disability, the SSA decision is not considered sufficient to 
overcome the objective evidence of record as to the origin of 
the veteran's psychiatric disorder.  

Thus, the probative and objective medical evidence of record 
clearly and unmistakably demonstrates that the veteran's pre- 
existing neuropsychiatric disorder was not permanently 
aggravated by during military service.  See VAOPGCPREC 3- 
2004.  The preponderance of the evidence is therefore against 
the appellant's claim of entitlement to service connection 
for a neuropsychiatric disorder, and the claim must denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a neuropsychiatric disorder is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


-


 Department of Veterans Affairs


